UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-6604 Dreyfus BASIC Money Market Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 2/28 Date of reporting period: 2/28/09 FORM N-CSR Item 1. Reports to Stockholders. -2- Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 10 Statement of Assets and Liabilities 11 Statement of Operations 12 Statement of Changes in Net Assets 13 Financial Highlights 14 Notes to Financial Statements 22 Report of Independent Registered Public Accounting Firm 23 Important Tax Information 24 Board Members Information 27 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus BASIC Money Market Fund, Inc. The Fund A LETTER FROM THE CEO Dear Shareholder: We are pleased to present this annual report for Dreyfus BASIC Money Market Fund, Inc., covering the 12-month period from March 1, 2008, through February 28, 2009. The U.S. economy has continued to weaken amid plunging housing prices, rising unemployment and tight credit conditions.Although government and monetary authorities have responded aggressively with massive bailouts, liquidity injections and economic stimulus programs, most other asset classes have performed poorly. In addition, the federal government subsequently stepped in with a guarantee of money market assets for certain funds, while others received financial support from their sponsors.While these actions have restored some level of investor confidence in the money markets, the Feds maintenance of near-zero short-term interest rates coupled with record levels of investor demand have put downward pressure on money-market yields, creating a new set of challenges for those seeking a relative safe haven. We so far have seen no signs of imminent improvement in the economic climate, but the financial markets appear to have priced in investors generally low expectations. In previous recessions, the markets have tended to anticipate economic rebounds before they occur, leading to major market rallies when few expected them.That is why it makes sense to remain disciplined, maintain a long-term perspective and adopt a consistent asset allocation strategy that reflects ones future goals and attitudes toward risk. As always, we urge you to consult with your financial advisor, who can recommend the appropriate asset allocation thats right for you. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance given by the funds Portfolio Manager. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Ch ief Executive Officer The Dreyfus Corporation March 16, 2009 2 DISCUSSION OF FUND PERFORMANCE For the period of March 1, 2008, through February 28, 2009, as provided by Bernard W. Kiernan, Jr., Portfolio Manager Fund and Market Performance Overview For the 12-month period ended February 28, 2009, Dreyfus BASIC Money Market Fund, Inc. produced a yield of 2.25%. Taking into account the effects of compounding, the fund produced an effective yield of 2.27%. 1 The Funds Investment Approach The fund seeks as high a level of current income as is consistent with the preservation of capital and the maintenance of liquidity.To pursue this goal, the fund invests in a diversified portfolio of high-quality, short-term debt securities, including U.S. government securities, bank obligations, U.S. dollar-denominated foreign and domestic commercial paper, repurchase agreements, asset-backed securities and U.S. dollar-denominated obligations of foreign governments. Normally, the fund invests at least 25% of its total assets in bank obligations. When managing the fund, we closely monitor the outlook for economic growth and inflation, follow overseas developments and consider the posture of the Federal Reserve Board (the Fed) in our decisions as to how to structure the fund. Based upon our economic outlook, we actively manage the funds average maturity in looking for opportunities that may present themselves in light of possible changes in interest rates. Interest Rates Cut to Unprecedented Low Levels Slumping U.S. housing markets, sluggish consumer spending, resurgent energy prices, mounting job losses and an ongoing credit crunch had intensified by the start of the reporting period. In response, the Fed had reduced the overnight federal funds rate from 5.25% in September 2007 to 3.00% by the end of February 2008. In March, the Fed participated in the rescue of investment bank Bear Stearns and made funds available toWall Street firms in an unprecedented program allowing the use of mortgage-backed securities as collateral. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Despite reports of additional write-downs by major banks in June and renewed volatility in the stock and bond markets, a surge in exports boosted the economic growth rate to 2.8% in the second quarter of 2008. However, bad news continued to mount over the summer, including greater-than-expected losses by mortgage agencies Fannie Mae and Freddie Mac in July and a higher unemployment rate in August.
